 KWIKSET LOCKS, INC.247majority of the group also held membership in the striking union. The court there statedthat if the employees in question came within the protection of Section 7 of the Act, the find-ing of an unfair labor practice would be sustainable. It then proceeded to hold (1) that theactivitieswere not concerted; (2) that a refusal to cross the picket lines was an act ofprinciple and did not relate to their own grievances; and (3) assuming the activities to beconcerted, they were not carried on for the purpose of collective bargaining or mutual aidor protection.The knotty problem here posed is perhaps well described by the language of the SupremeCourt in Allen-Bradley Co. v Local Union No 3, 325 U. S. 197. The Court stated, "We mustdetermine here how far Congress intended activities under one of these policies (to preservethe rights of labor through the agency of collective bargaining) to neutralize the resultsenvisaged by the other (to preserve competitive business economy)."Although there is no direct evidence that the complainant herein was replaced, that wouldinevitably have been done, inasmuch as he was the only pickup man. And, since the SupremeCourtmajority in the Rockaway decision flatly rejected the Board's distinction between"discharge and replacement in this context," as "unrealistic and unfounded in law" itfollows that Respondent, as a result, was within his legal rights in discharging the com-plainant for refusing to fully perform his job As a result, in this context and in the absenceof any antiunion bias or motive, Respondent had the alternatives of tolerating this demonstra-tion of sympathy by the complainant or of treating it as a refusal on his part to perform thenormal duties of his position This employer chose to treat it as the latter, as insubordina-tion, and in effect as an attempt to dictate the terms of his employment.In view of the foregoing, and under all the circumstances present herein, I am persuadedand find (1) that the complainant herein was not engaged in a concerted activity for thepurpose of collective bargaining or other mutual aid or protection, and (2) that in any event,assuming these activities to have been protected under the Act, Respondent did not commitan unfair labor practice by discharging this employee for refusing to perform his normalduties. I will accordingly recommend that the complaint be dismissed in its entirety. SeeN.L.R.B.v.Montgomery Ward and Co., 157 F. 2d 486 (C. A. 8) and Elk Lumber Co.,91 NLRB 333.Upon the basis of the foregoing findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1The operations of Respondent affect commerce within the meaning of Section 2 (6)and (7) of the Act2.Respondent has not engaged in unfair labor practices within the meaning of Section 8(a) (1) and (3) of the Act[Recommendations omitted from publication.]KWIKSET LOCKS, INC.andINTERNATIONAL ASSOCIATIONOF MACHINISTS,PetitionerKWIKSET LOCKS,INC. andINTERNATIONAL ASSOCIATIONOF MACHINISTS, Petitioner. Cases Nos. 21-RC-3225 and21-RC-3283. November 30, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, hearings were held before L. A. Gordon,107 NLRB No. 69. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.'The hearing officer's rulingsmade at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaningof the Act.2.The labororganizationinvolved claims torepresent cer-tain employees of the Employer.'3.A question affectingcommerce existsconcerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act in CaseNo. 21-RC-3283.No question affectingcommerce existsconcerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act in CaseNo. 21-RC-3225.The Employer operates two plants at Anaheim, California, atwhich it is engaged principally in the manufacture of lock sets,consistingof the outside and inside knob and the latch or lockassembly which as a unit is fitted into ordinary household doors.The lock sets are manufactured at the Employer's Santa AnaStreet plant. The Employer also manufactures metal parts for a60-millimeter illuminating flare on what is referred to hereinas the shell line, and metal links for machinegun ammunitionbelts on what is referred to herein as the link line. The shelland links lines are located at the Employer's Center Streetplant. The Employer also temporarilyleasespremises at 709Center Street, where shipping and receiving activities are per-formed. These operations will be housed in a new building at theSanta Ana Street plant within approximately 3 months.The Employer employs approximately 750 employees, 600 ofwhom are located at the Santa Ana Street plant, 135 of whom arelocated at the Center Street plant, and 15 of whom are locatedin the temporarypremises at709 Center Street. Supervisionover all the operations is performed by the worksmanager.Under him, the production unit superintendent supervises theoperations of the Santa Ana Street plant, and the Center Streetplant superintendent supervises the operations of the CenterStreet plant. On the immediate supervisory level, each depart-ment is supervised by a separate foreman, except that the buf-iThe Petitioner filed its petition in Case No. 21-RC- 3225 on July 23, 1953. On the samedate it filed a petition in Case No. 21-RC-3226 for a unit of all production and maintenanceemployees, excluding those involved in Case No. 21-RC-3225. The two cases were con-solidated for hearing by order of the Regional Director, but on August 11, 1953, Petitionerwithdrew Case No. 21-RC-3226 After hearing was held in Case No. 21-RC-3225, Petitionerfiled its petition in Case No. 21-RC-3283, which is essentially the same as the petition whichitwithdrew. At the hearing on the last filed petition the parties incorporated by stipulationthe entire record and exhibits in Case No. 21-RC-3225. On September 23, 1953, the Em-ployer moved the Board to consolidate Case No. 21-RC-3225 and Case No. 21-RC-3283 forpurposes of decision. The motion is herebygranted.2 The Employer refused to stipulate that Petitioner is a labor organization within the mean-ingof the Act. The record adequately discloses that Petitioner admits to membershipemployees of the Employer for the purpose of representing them inbargainingnegotiationswith the Employer as to rates of pay, wages, hours, and working conditions. KWIKSETLOCKS,INC.249fing and polishing department and the automatic buffingdepart-ment are supervisedby thesame foreman,and the platingdepartment and the burnishing department are under the super-vision of a single foreman.In Case No. 21-RC-3225 the Petitioner seeks to represent aunit of all employees of the buffing and polishing departments,automatic buffing department,plating department,and theburnishing department,and also the phosphatizing operatorswho work on the shell line and the tank operators who work onthe link line. The Petitioner is also willing to include the em-ployees of the lacquer department if the Board so determines.In Case No.21-RC-3283,the Petitioner seeks to represent allproduction and maintenance employees,including shipping andreceiving department employees,but excluding those employeeswho are the subject of its petition in Case No. 21-RC-3225.The Employer contends that the only appropriate unit is onecomposed of all production and maintenance employees atboth plants including the shipping and receiving departmentemployees and the employees of the buffing and polishing,automatic buffing, plating,and burnishing departments. ThePetitioner contends that the buffing and polishing,automaticbuffing, plating, and burnishing department employees, and thephosphatizing and tank operators constitute a craft unit en-titled to separate representation as a departmentalunit. TheEmployer denies that these employees are craft employees andcontends that they do not under any theory constitute a depart-mental unit entitled to separate representation and moves to dis-miss the petition in Case No. 21 -RC-3225. The Petitioner statesthat if the Board finds that these employees do not constitute anappropriate unit, it is willing to include them in a plantwide pro-duction and maintenance unit.Petitioner'switness, Vargas,who admittedlypossesses allthe skills of a journeyman polisher, buffer, plater, and burn-isher, gained in employment for employers other than Kwikset,testified that it is necessary to serve an apprenticeship of atleast 2 years and usually 3 or 4 years before an employee canlearn all phases of buffing,polishing,plating, and burnishing ona great variety of different metals so as to be qualified for ajourneyman rating in the craft. The Employer has no apprentice-ship program and makes no attempt to rotate its employeesamong the departments so that they can become skilled in morethan one function of the craft. Each of the departments whichcome within the scope of the alleged craft unit performs only 1function of the 4 basic functions of the craft. Only 5 employees ofthe 45 employees in the buffing and polishing department, only 1of the 15 employees of the automatic buffing department, and 1of the 22 employees of the plating and burnishing departmentshad previous experience as buffers,polishers,platers, andburnishers prior to their employment at Kwikset. Twenty-fourof these employees were transferred into these departmentsfrom other departments of the Employer at varying times withinthe last 3 or 4 years.In addition to these permanent transfers 250DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe record discloses that there are numerous temporarytrans-fers in and out of these departments to and from other depart-ments inthe plant. Employees are hired as class C buffers,polishers, platers, or burnishers and advance from class C toclass A primarily on ability and efficiency. In some instancesemployees have adva;tced from class C to class B in as littleas 6 weeks. The Employer's job classifications show that theEmployer expects newly hired employees to progress fromclass C to class A in less than a year.The Employer's production departments are organized on anassembly-line basis. The departments involved in the petitionreceive the component parts of the lock sets from the die cast,cylinder assembly, or punch press departments, for variousfinishingoperations.They either return the parts to thecylinder, die cast, and punch press departments, and receivethem back for further finishing operations or forward the partsto the lacquer departments or assembly departments. There is acontinual flow of partially finished parts backand forth betweenthe various departments.Even those few employees who do possess journeyman statusin the purported.craft are not required to utilize all their skillsatKwikset. Vargas testified that at Kwikset he had not workedin the plating department or the automatic buffing department,and that he was not required to utilize his full complement ofskills in performing his duties. He testified that he coloredover 4,800 knobs a day. He also works on other parts of the lockset at various times, and it is apparent that even he, perhaps themost skilled employee in the group, is engaged in performinghighly repetitive and standarized operations and is at most aproduction specialist.In view of the foregoing and on the record as a whole we findthat the employees in the buffing and polishing, automatic buf-fing, plating, and burnishing departments do not constitute agroup of craft employees but at most perform highly specializedproduction work.3 As no persuasive basis for establishing themin a separate unit has been shown, we find that the unit soughtby the Petitioner in Case No. Zl-RC-3225 is inappropriate forpurposes of collective bargaining. Accordingly we shall dismissthe petition in Case No. 21-RC.3225.4.The appropriate unit:Since we have dismissed the petition in Case No. 21-RC-3225we shall treat the petition in Case No. 21-RC-3Z83 as a petitionfor a plantwide production and maintenance unit as requested bythe Petitioner. As noted above, the Employer agrees that thisis the only appropriate unit. The parties stipulated that the unitshould include the shipping, receiving, and warehouse em-ployees, presently located at 709 Center Street.We find, in accordance with the agreement of the parties, thatthe following employees of the Employer constitute a unit ap-3Hyster Company,106 NLRB 347,General Metalcraft, Inc., Olympia Division,106 NLRB1131. PENN-DIXIE CEMENT CORPORATION2 51propriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All production and maintenance employees employed at theEmployer's Santa Ana Street and Center Street plants inAnaheim, California, including leadmen,4 employees of the buf-fing and polishing, automatic buffing, plating, and burnishingdepartments, shipping, receiving, and warehouse employeesemployed at 709 Center Street, Anaheim, California, who areclassified asmaterial handlers,parts crib attendants, in-dividual truckdrivers, truckdrivers, leadman storekeeper,storekeeper, shipping clerk, and shipping clerk leadman, butexcluding cafeteria employees, watchmen, guards, professionalemployees, office clerical employees, and supervisors as de-fined in the Act.[The Boarddismissedthe petition in Case No. 21 -RC-3225[Test of Direction of Election omitted from publication.]4 The parties stipulated that leadmen are not supervisors within the meaning of the Act.PENN-DIXIE CEMENT CORPORATIONandUNITED CEMENT,LIME AND GYPSUM WORKERS INTERNATIONAL UNION,AFL, Petitioner.Case No. 4-RC-2005. December 1, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles Sand-berg, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in this case, the Board finds:1.The Employeris engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.On May 2, 1953, the Employer and Local No. 4 (a local ofthe Petitioner herein) executed a contract for the period fromMay 1, 1953, to April 1, 1954, covering the production andmaintenance employees but specifically excluding the labora-tory employees,plant clerical employees, and storeroom em-ployees. The Petitioner in this proceeding seeks to represent'Because the record and the Employer's brief fully present the positions of the partieson the issues involved herein, themotion ofthe Employer for oral argument is herebydenied.107 NLRB No. 74.